SEC FILE NUMBER: 000-49734 CUSIP NUMBER: NONE UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):□ Form 10-K □ Form 20-F □ Form 11-Kx Form 10-Q□ Form 10-D□ Form N-CSR □ Form N-SAR For Period Ended: June 30, 2009 □ Transition Report on Form 10-K □ Transition Report on Form 20-F □Transition Report on Form 11-K □Transition Report on Form 10-Q □Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
